Title: To James Madison from Samuel Smith, 7 June 1810
From: Smith, Samuel
To: Madison, James


Sir,
Baltimore 7th. June 1810
I hope & believe that I am not interested in the late Surrender of the American property by the King of Holland to the Emperor of France. I therefore may be permitted to give my Opinion on the Course that the U. S. ought to pursue, being (as to Interest) unbiassed.
Holland has by a Solemn treaty transferred all the American property in her Ports to the Emperor of France. Holland then has, by a Solemn And public Act, Seized on the property of American Citizens, who (under the faith of treaty & of her laws) entered her Ports and has delivered it to a foreign Prince to be by him used for his purposes. Retaliation on the Citizens of Holland who may have property in the U. S. is just, (if Retaliation Can in any Case be just)—I believe that the Subjects of Holland have property in our funds of the Old Debt & the Louisiana Debt to at least the Amount of fifteen Million, they also hold a large proportion of Bank Stock, and this ought to be Seized & Sequestered until Restitution be made for all the American property Seized in Holland—this Cannot be done without a law, and it is to be presumed that the proprietors will transfer all their property in the funds before the next meeting of Congress. Is it possible to Avoid this? Could a Stop be put to all transfers of Stock as well Stock of the U. S. as Bank Stock owned by foreigners? If it Can (but I fear it cannot) it certainly ought to be done, and yet there is a danger to be apprehended, to wit—that the power of the Emperor (extending as it does over all Europe) may be exerted to Seize American property in all the Ports of the Continent. I have Stated what I concieve to be a just retaliation, and to which there Can I presume be little Objection either as to Justice or Policy, but may this Retaliation not be Carried further? France Considers Holland, Naples, & Spain by Cadores letter & her own Acts, as a part of her Power, and whatever Act France directs is Obeyed by those Subordinate Kingdoms. Is it not then fair & Just to consider them as One power? If it is, then the Act of One is the Act of the whole—and the Dutch property may be applied to reimburse the American Sufferers in Naples & St. Sebastians, and there will be enough to pay the whole. In the losses at Naples I am interested, my house have had Seized to the Amount of about $31.000. This may (but I do not think it does) Influence my Mind. I consider it a trifle, yet Sir, we are frequently influenced without being at all Conscious thereof. I have taken the liberty to throw out those undigested Observation[s] for your consideration—your better judgement and more liesure will direct the proper Course to be pursued upon this important Subject. I only request that those Observations may be considered as for yourself only. I have the honor to be—Your friend & Servt
S. Smith
